Title: To James Madison from David Jones, 31 January 1814
From: Jones, David
To: Madison, James


        
          Dear Sir,
          Eastown Chester County Jan. 31. 1814.
        
        Let not your Patience fail you by reciving so many Letters from me, for though they have been dictated by a weak head, they flow from an honest heart. I wrote to you to build 10 large gun Boats at sacket’s harbour, with Furnaces on them, to heat red hot shot, by which, we can burn the british navy on the Lakes, & I fear, without these, there will another Campaign of Blunders, which would be very pleasing to the Tories. It gave me pleasure, to see it published in the newspapers, that Carpenters were sent there. But rumour says in Philadelphia, that the Design is to build Frigates; a more fatal mistake could never have been devised, for several Reasons. First, it is impossible that they could be built in time, and if they could, they would not answere the Purpose on the Lake, for all will depend on the wind, which is very changeable on the Lakes, and often very unfeavourable. Besides Sir large vessels cannot navigate every part of the Lake. I well remember last Summer, Commodore Chauncy had a battle with the Enemy, in which he proved too powerful for them; they made their escape through a narrow passage into a bay. It was near night, our fleet durst not venter into it in the Dark, consequently the enemy made their escape into Kingstown. Now Sir, gun Boats regard neither wind nor Tide; they can be rowed anywhere. Besides, they are so low on the water, that not one ball in a hundred will hit them; whereas a Ship is a large mark, they will be seldom missed. The great difficulty is to cross our

army, for the large scows made last year, I suppose are near St. Regis, and cannot easily be got up. That subject calls for attention.
        Not less than 18000d, with 800d Dragoons & 1500d Rifle men, with the aid of Indians, will be sufficent, if we rationally wish for success. All these should be ready to cross as soon as the river is clear of ice, & near ogdensburg is the best Place, for Prescot should be first taken. With the force prescribed, little blood will be shed, for it would be vain to oppose us. When this post is taken, we may bend our way for Kingstown. But if we are not ready early in the spring, large reinforcements will be poured in from lower Canada, & oceans of blood will be shed. Where & how these men will be gotten, is the important Question which ought to engage the attention of Congress, instead of wasting time about blew Lights, & other mean Subjects. It would tire the Patience of Job to see so much Time lost by giving attention to the Craft of British Hirelings in congress. The Session will soon end, and the business not done which might have been finished a month ago.
        I presume, you are too well acquainted with british Intrigues, to place any Dependence on the sham Negociation proposed by England. They mean nothing more than to amuse us, & if possible to divide us more, till they are prepared next spring to invade us both by sea and land, and laugh at our weakness, credulity, stupidity & Folly. You may depend on it, that next summer will be the most bloody Summer, which have ever we Seen. I expect powerful attemps on our Seaport Towns. It is impossible by inlistments to fill our ranks in Time. In Pennsylvania, east of the mountain will afford but fiew recruits; the attention of the people is in Pursuit of money. A thirst for Riches is our ruin, and wish to grow rich without Labour is the prevailing vice. We must look to the west & Kentuckey for Soldiers, especially rifle men. A law must pass for volunteers. & the militia must be order out from the back parts of york Connecticut & vermont. Their Tour must be at least three months. If any governor should refuse to obey orders, let him be apprehended immediately & tried for Treason. Your Delay in the Case of Chidenden is condemned by the best part of the Nation, as far as my knowledge extends. Howe[’]r prudence has guided your Conduct in time past, that time is past, you must use Severity, or our government will naturally come to an End. Nothing but energy will now do. There is no Danger of a civil war, there are more people for us in the refractory States than are against us. They dare not fight. The reason why the british Party prevail, every one has not a vote, & they that have are much kept under by Priest Craft, & what I may Call King Craft. These are blended together in Connecticut. But in the army the Soldiers from the Provence of main, hampshire, vermont, & connecticut were superior to most in the army. Remember what Lawrence Said, when near expiring, ‘dont give the Ship up!’
        
        Our government is in such a Condition at this present that a similar address is rather necessary. Treason abounds every where, & no where worse than at washing, even in Congress hall. There is no Notice taken, & can it be supposed the Country will bear this always? If the Laws are not put in force against Treason, there is great Danger of dreadful Consequences. Tories must be suppressed, or we shall never enjoy happiness in our Land. Some measures must be pursued to apprehend & punish Spies, for at present they roam from one end of the union to the other, without restraint. The[y] mask themselves under the Character of merchants, & make no Doubt that the goods, which they transport were given them for the very purpose of acting as spies.
        There is another Subject to which I would invite your attention, & that is borrowing money in the manner in which it has been carryed on. I condemn the System as unjust & impolitic. Banks are Chartered, & then you borrow pretended money from them & pay Interest for it; whereas it is in our power to make paper money for the use of war, without one farthing of Interest. If a bank, worth a million or two, can circulate to fourfold the value, & draw interest for it, in the name of Common Sense, is not the Credit of the united States as good? You will say the Bank has hard Cash, to redeem the Notes. How much have they? One for four or five in circulation. & have not the united States a deposit to redeem their Bills? Yes the best in the world our immense Lands, which can be pledged for the redemption at the End of the war, & during the continuance always to be received in payment for the Land. Let this law be so made, that the army & navy shall receive one half of their pay in these Notes & the other in Silver or gold & the army will cheerefully comply. Let us not whine about money, we can make enough to carry us through the war gloriously. Necessity is the mother of Invention. I am not in the Least Discouraged, let us exert our power, we shall not fail. The god of heaven bless you. I am with great Esteem, your humble Servt, & sincere Friend
        
          David Jones
          Chaplain
        
      